Title: To James Madison from Anthony Merry, 30 March 1805
From: Merry, Anthony
To: Madison, James


Sir,
Washington March 30th. 1805
I had the Honor to receive yesterday Evening your Letter of the 28th: of this Month, together with the Documents referred to in it, respecting the injurious Treatment which the Master of the American Brig Cynthia has declared to have experienced from an armed Vessel, said to be His Majesty’s Sloop Curieux, and in Regard to the Impressment of Four Seamen from the Brig Betsey by another armed Ship, the name of which was not ascertained, in Consequence of its having been concealed by the Commander of the Ship.
I shall lose no Time, Sir, in giving an Account to my Government of the Complaints which you have stated to me on this Occasion, as well as in transmitting Copies of the Documents by which they are supported to the Commander in Chief of His Majesty’s Ships in the West Indies, in order that the most prompt Measures may be adopted to discover the Officers who have been guilty of the Excesses said to have been committed, and to liberate the American Seamen who have been impressed, for I have to remark that in the most recent List which I possess of the British Navy I cannot find any names corresponding exactly with those either of the Ship of War or of her Commander which are specified in the Documents regarding the Brig Cynthia, nor that of the Frigate La Française, by which, although her Name was concealed by her Commander, it is supposed that the Impressment was made of the four men from on board the American Brig Betsey.
In Regard to the Irregularities themselves, I can have no Hesitation, Sir, in having the Honor to assure you that, should they appear to have been committed by the King’s Officers, they will be heard of with great Concern by His Majesty’s Government, as well as, I am persuaded, by those Officers’ immediate Superiors, and that nothing will be wanting on their Part to redress the Grievance, as well as, in as far as may be possible, to prevent the Recurrence of similar Complaints. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
